43 F.3d 1456
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.William GOCHIS, ET AL., Plaintiffs, Appellees,v.ALLSTATE INSURANCE COMPANY, Defendant, Appellant.
No. 94-1773
United States Court of Appeals,First Circuit.
Dec. 14, 1994

Appeal from the United States District Court for the District of Massachusetts [Hon.  William G. Young, U.S. District Judge ]
Thomas M. Hefferon with whom James W. Nagle was on brief for appellant.
Sarah Tucker with whom Nelson P. Lovins was on brief for appellees.
D. Mass.
VACATED AND REMANDED.
Before TORRUELLA, Chief Judge, COFFIN, Senior Circuit Judge, and CYR, Circuit Judge.
Per Curiam.


1
The brief summary order by the district court does not, in this instance, give us a sufficient basis to review its decision largely denying Allstate's requests for costs as a prevailing party.


2
On the one hand, after reading the briefs and hearing oral argument, it appears that the grant of judgment to Allstate was not predicated on a single point of law that, at the time depositions were taken and copies made, was dispositive.  On the other hand, if some, but not all, of the depositions and copies have proven clearly unnecessary, irrelevant, or cumulative, we lack the exposure and vantage point of the trial judge to make such a discriminating determination.


3
We vacate the existing judgment and remand to the district court for reconsideration of whether, and to what extent, Allstate is entitled to reimbursement.  Costs to appellant on appeal.